Per Curiam. On September 8, 2000, an original action was filed in this court pursuant to Amendment 7 of the Arkansas Constitution. The complaint seeks an order from this court enjoining the Respondent from placing on the November 7, 2000 General Election ballot a proposed initiated act entitled, “The Tobacco Settlement Proceeds Act.” On September 19, 2000, James Lane filed a petition to intervene alleging that the petitioners in this original action had not obtained service of process upon respondent and had not sought an expedited hearing. On September 20, 2000, the petitioners filed an amended complaint and a motion for an expedited scheduling order and hearing. This same date, Arkansas Children’s Hospital, Arkansas Hospital Association, Governor Mike Huckabee, University of Arkansas, Arkansas State University, American Cancer Society, American Heart Association, Arkansas for Drug Free Youth, Hispanic Health Program, Campaign for Tobacco Free Kids and National Black Leadership Initiative on Cancer, individually and as members of the Coalition for a Healthy Arkansas Today (“CHART”), filed a motion to intervene alleging that CHART has been the primary proponent of the proposed act. This court granted the intervention by Mr. Lane on September 21, 2000. According to a return on service of process that was filed on September 21, 2000, the respondent has been served with copies of the complaint and amended complaint.  The motion to intervene by CHART and the motion for an expedited scheduling order and hearing are hereby granted. The schedule will be as follows: Answers will be filed by September 29, 2000. Simultaneous briefs from all parties, including the intervenors, will be filed by October 6, 2000. Simultaneous reply briefs from all parties, including the intervenors, will be filed by October 10, 2000. Oral argument will be held October 12, 2000, at 9:00 a.m.